Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed June 28, 2022 is acknowledged and has been entered.  Claims 1, 3, 9-12, and 20 have been amended. Claims 13-19 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 3-7, and 9-20 are pending.  Claims 1, 3-7, 9-12, and 20 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 3-7, 9, 10, and 20 under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (FACSCalibur for estimation of absolute CD4 count and percentages. Indian J Med Res 135: 346-355 (February 2013))- IDS, is hereby, withdrawn. 
4.	In light of Applicant’s amendment and arguments, the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (Indian J Med Res 135: 346-355 (February 2013))- IDS, as applied to claim 1, and in further view of Basso-Ricci et al. (US 2020/0182870), is hereby, withdrawn. 
5.	In light of Applicant’s amendment and arguments, the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (Indian J Med Res 135: 346-355 (February 2013))- IDS as applied to claim 1, and in further view of Sainte-Laudy et al. (US 2010/0221756), is hereby, withdrawn. 

Priority
6.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/051377 filed 09/17/2018, is September 15, 2019 which is the filing date of Provisional Application 62/559,261 from which the benefit of priority is claimed. 

Claim Objections
7.	Claim 5 is objected to in reciting “white cell populations.” It should recite “white blood cell populations.”
8.	Claim 11 is objected to in reciting “which cell subpopulations.” It should recite “white blood cell populations.”
9.	Claim 12 is objected to in reciting “which cell subpopulations.” It should recite “white blood cell populations.”
10.	Claim 20 is objected to in reciting “THF-alpha.” It should recite “TNF-alpha.”
11.	Claim 20 is objected to in reciting “white cell populations.” It should recite “white blood cell populations.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 3-7, 9-12, and 20, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing and lacks antecedent basis in reciting, “to thereby simultaneously produce assay signals by each (i.e. labeled reporter directed against (1) target cell depletion marker, (2) WBC target cell activation surface marker, and (3) WBC cytokine production) for the at least two labeled reporters” because it is unclear how the assay signals by each of (1), (2), and (3) are simultaneously generated and measured using only “at least two labeled reporters” selected from (1), (2), or (3). 
Claim 1 is further confusing and lacks antecedent basis in reciting, “measuring signals generated by each of the plurality of labeled target cells (i.e. (1) depletion marker-labeled target cell, (2) activated surface marker-labeled WBC target cell, (3) labeled cytokine producing WBC target cell), and (4) labeled cytokine” because it is unclear how the assay signals by each of (1), (2),  (3), and (4) are measured using only “at least two labeled reporters” selected from (1), (2), or (3) in the “combining” step in line 5 of claim 1. Same analogous comments and problems apply to the “combining the measured signals” step in line 14 of claim 1.  
Claim 1 lacks antecedent basis in reciting, “by each of the … labeled cytokine” because none of the “at least two labeled reporters” appears to label a cytokine.
Claim 3 lacks antecedent basis in reciting, “the target cell” since claim 1 appears to have recited “plurality of labeled target cells.”
Claim 9 is vague and indefinite in reciting “labeled reporters directed against a target cell activation marker expressed on white blood cell populations comprise antibodies to CD137, to CD69” because it fails to clearly define which WBC population amongst neutrophils, lymphocytes, NK cells, monocytes, basophils, or eosinophils express CD137 activation marker or CD69 activation marker. Based on Applicant’s disclosure, it does not appear that all of neutrophils, lymphocytes, NK cells, monocytes, basophils, or eosinophils express CD137 activation marker and/or CD69 activation marker. Although the claims are read in light of the specification, the specification is not read into the claims. 
Claim 11 is vague and indefinite in reciting “labeled reporters associated with activation of which cell subpopulation” because it fails to clearly define which WBC subpopulation is activated amongst neutrophils, lymphocytes, NK cells, monocytes, basophils, or eosinophils and to which the labeled reporters are associated with. Based on the limited disclosure, it does not appear that each and all of neutrophil, lymphocyte, NK cell, monocyte, basophil, and eosinophil subpopulations are activated and express CD66b or CD11c. 
Claim 12 is vague and indefinite in reciting “labeled reporters associated with activation of which cell subpopulation” because it fails to clearly define which WBC subpopulation is activated amongst neutrophils, lymphocytes, NK cells, monocytes, basophils, or eosinophils and to which the labeled reporters are associated with. Based on Applicant’s disclosure, it does not appear that each and all of neutrophil, lymphocyte, NK cell, monocyte, basophil, and eosinophil subpopulations are activated and express CD203c, CD63, CD3, CRTH2, and CD45. Although the claims are read in light of the specification, the specification is not read into the claims. 

Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1, 3-7, 9-12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims particularly contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The nature of the invention: 
The invention is directed to a flow cytometry method of analyzing a reaction to a therapeutic monoclonal antibody immunotherapy which functions to induce lysis or removal of a target cell, and which can have a multitude of modes of action (MOA) by virtue of its specificity, isotype, and its glycosylation moieties; therefore, can have an agonist or antagonist effect and/or recruit other actors such as effector cells or complement pathways such as in antibody dependent cell cytotoxicity (ADCC) [0005, 0007]. Specifically, the therapeutic antibody is anti-CD20 monoclonal antibody (anti-CD20 mAb) such as Rituximab or Obinutuzumab which binds to CD20 cell surface marker of target B cells (Fab) and induces removal via target cell depletion; and its Fc portion enables engagement via activation of NK effector cells via binding to their Fc receptor molecules resulting to release of mediators which induce lysis of the target B cells [0007, 0013, 0014, 0029-0031, 0038]. The invention takes advantage of flow cytometric analysis for its for flexibility, reduced variability, and finer characterization of activation status by way of its multiparametric and multivariant analysis capability in order to assess patient stratification for treatment personalization and to account for patient heterogeneity [0008, 0012-0014, 0036]. 
With respect to labeled receptors directed against WBC cytokine production and labeled cytokine which is recited in claim 1 to contribute to measured combined signals that is analyzed for flow cytometric multiparameter analysis, Applicant admits by way of disclosure in paragraph [0047] and Table 2 that “it is not presently known which cytokines and/or which cell types are the most responsible for infusion related reactions (IRRs). If it is found that one of the cytokines is more particularly responsible for potential IRRs in a given patient, the appropriate drug to counter that cytokine effect could be added to the therapeutic cocktail panel of the considered patient to minimize the probability of the occurrence of IRRs. Likewise, the present invention can be used to determine whether one of the cytokines is more particularly responsible for the cytokine release syndrome (CRS) in a given patient.”
With respect to anti-PDL1 and anti-PD1 (PDL1 inhibitor and PD-1 inhibitor) as therapeutic antibody recited in claims 4 and 20, Damsky et al. (B cell depletion or absence does not impede anti-tumor activity of PD-1 inhibitors. Journal of ImmunoTherapy of Cancer 7 (153): pp. 1-7 (2019)) teach that PD-1 inhibitors are approved for multiple malignancies and function by stimulating T cells.  However, the role of B cells in the anti-tumor activity of these drugs is unknown, as is their activity in patients who have received B cell depleting drugs or immunoglobulin deficiencies. However, PD-1 inhibitors are likely to be active in patients with impaired B cell function such as patients undergoing B cell depletion with drugs including Rituximab for B cell malignancies (Abstract). 
With respect to CRTH2 as therapeutic antibody recited in claim 20 and paragraph [0049] and Table 3 of the specification, Rudulier et al. (Modulation of CRTH2 expression on allergen-specific T cells following peptide immunotherapy. Allergy 74: 2157-2166 (2019)) teach that Cat-PAD peptide immunotherapy does not significantly alter the frequency of cat allergen Fel d 1 CD4+ T cells, but may decrease CD4+ T cell expression of CRTH2. 
  
The state of the prior art:
The prior art of record fails to disclose the invention as claimed which is drawn to a flow cytometry method of analyzing, in vitro, a reaction to any therapeutic antibody or specifically anti-CD20 mAb comprising exposing whole blood sample from a patient to the therapeutic antibody or specifically anti-CD20 mAb in dry form to allow binding and stimulation of target B cells expressing CD20; combining the cell mixture to a panel of labeled reporters comprising at least two labeled reporters selected from 1) antibodies directed against target cell depletion marker- specifically depletion of target B cells expressing CD20); 2) antibodies directed against effector “target” cell activation marker- specifically activated NK cells expressing CD107, CD69, and CD54; and, 3) antibodies directed against white blood cell (WBC) cytokine production or specifically labeled cytokine released from WBCs); thereby simultaneously generating assay signals (assay output) by any two of the labeled reporters in 1), 2), and 3), differentially measured and analyzed by multiparametric flow cytometry.

The amount of direction or guidance and presence or absence of working examples: 
Although paragraph [0037] states and claims non-limiting examples of therapeutic antibodies such as recited in claim 1, and agents which include anti-CD38, anti-CD19, anti-PDL1, and anti-PD1 in claim 4, the specification fails to provide guidance to enable the claimed method. Adequate guidance provided by the specification is specifically limited to anti-CD20 such as Rituximab or Obinutuzumab which binds to CD20 cell surface marker of target B cells (Fab) and induces removal via target cell depletion ([0038, 0042-0044]; Table 1; Figure 2).
State of the art as set forth by Damsky et al. (B cell depletion or absence does not impede anti-tumor activity of PD-1 inhibitors. Journal of ImmunoTherapy of Cancer 7 (153): pp. 1-7 (2019)) teach that PD-1 inhibitors are for multiple malignancies and function by stimulating T cells; and the role of B cells in the anti-tumor activity of these drugs is unknown, as is their activity in patients who have received B cell depleting drugs or immunoglobulin deficiencies. Damsky et al. only suggests that PD-1 inhibitors are likely to be active in patients with impaired B cell function such as patients undergoing B cell depletion with drugs including Rituximab for B cell malignancies (Abstract). 
State of the art as set forth by Rudulier et al. (Modulation of CRTH2 expression on allergen-specific T cells following peptide immunotherapy. Allergy 74: 2157-2166 (2019)) teach that decrease of CD4+ T cell expression of CRTH2 has been seen in Cat-PAD peptide immunotherapy cat allergen Fel d 1 CD4+ T cells. 
Paragraph  [0019] states and claims use of labeled reporters or antibodies directed to activation of any WBC subpopulation such as neutrophils, basophils, and monocytes and surface markers including CD137, CD69, CD66b, CD11c, CD63, CD3, CD19, CD56, CD54, CD107a, CD107b, CD11b, and CD45; or cytokine production of TNF-α, IL8, INF-γ and IL6 by all WBCs with anti-CD20 mAb therapeutic antibody reaction. However, appropriate guidance and a working example provided by the specification is specifically limited to activated NK cells as effector cells expressing CD107a, CD69, CD54, and KIR positivity ([0022, 0024, 0043]; Figure 4; Figure 5A).  The working example in Table 1 shows labeled reporters against cellular components CD45, CD19, CD56, CD3, and CD14 as gating reagents for WBC populations ([0043]; Table 1; Figure 4).
As set forth herein supra, with respect to labeled receptors directed against WBC cytokine production and labeled cytokine which is recited in claim 1 to contribute to measured combined signals that is analyzed for flow cytometric multiparameter analysis; Applicant admits by way of disclosure in paragraph [0047] and Table 2 that “it is not presently known which cytokines and/or which cell types are the most responsible for infusion related reactions (IRRs). If it is found that one of the cytokines is more particularly responsible for potential IRRs in a given patient, the appropriate drug to counter that cytokine effect could be added to the therapeutic cocktail panel of the considered patient to minimize the probability of the occurrence of IRRs. Likewise, the present invention can be used to determine whether one of the cytokines is more particularly responsible for the cytokine release syndrome (CRS) in a given patient.”
Accordingly, Applicant’s disclosure substantially fails to provide guidance and/or any working example to enable Applicant’s claimed invention as recited in claim 1.

The predictability or lack thereof in the art and quantity of experimentation necessary:
Due to the limited disclosure, there is no predictability based on the instant specification that the claimed method recited in claim 1 will work in analyzing a reaction to any therapeutic antibody including therapeutic antibody to soluble cytokine such as tumor necrosis factor alpha (TNFα): infliximab (IFX), adalimumab (ADA), and etanercept (ETA) using at least two labeled reporters directed against target cell depletion surface marker in question, activated WBC surface marker, in question, and WBC cytokine production ([0052]; Table 6; Figure 7). Paragraphs [0033, 0034, 0048] only show that anti-TNF binds TNF to block soluble TNF in Figure 8 and membrane-bound TNF; and that production of IFN and TNFα observed on NK cells require brefeldin.
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
In view of the lack of sufficient guidance in the specification, the limited working examples, the limited amount of direction provided given the breadth of the claims, it would take undue experimentation to practice Applicant’s claimed invention.

Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment and because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
15.	Claims 1, 3-7, 9-12, and 20 are free of the prior art of record.

16.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



October 18, 2022